           Case 3:21-cv-00023-JM Document 3 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


CHRISTOPHER ROSS PRESSWOOD                                                          PLAINTIFF
#554438

v.                                    No: 3:21-cv-00023 JM


DALE COOK, et al.                                                                DEFENDANTS

                                             ORDER

       Plaintiff Christopher Ross Presswood filed a pro se complaint, pursuant to 42 U.S.C. §

1983, on January 25, 2021 (Doc. No. 1). On January 26, 2021, the Court entered an order directing

Presswood to submit the full $402.00 filing and administrative fees or file a fully completed in

forma pauperis application within 30 days. See Doc. No. 2. Presswood was cautioned that failure

to comply with the Court’s order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Presswood has not complied or otherwise responded

to the January 25 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Presswood’s complaint (Doc. No. 1) is

DISMISSED WITHOUT PREJUDICE.

       DATED this 4th day of March, 2021.


                                                      UNITED STATES DISTRICT JUDGE
